Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 22-43 are pending in the instant application. Claims 30-32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 22-29, 33-40, and 42-43 is contained herein.

Information Disclosure Statement
The examiner has considered the information disclosure statement filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/17/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 9/16/2022.

Status of Rejections
			Improper Markush Grouping Rejection

The rejection of claims 22-29, 33-40, and 43 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 9/16/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 6/17/2022, have been fully considered but are not found persuasive.
	To reiterate the rejection, are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  
In the instant case, applicant is claiming a compound of formula (I) wherein X, Y, and Z can be an aryl a heteroaryl wherein heteroaryl can comprise any heteroatoms and further ABCDE can be either AC or N or NH or O or S or absent.  Such recitation already demonstrate the various dissimilar compounds encompassed by compounds of formula (II).  Formula (II) further recites that L1 and L2 can be absent and when absent Z is present as heteroaryl  or aryl that is fused to B-C and thus makes such compound a conjugated ring system as opposed a monocyclic ring system.  Compounded to this list, is the absence of X, Y, Z, L1 and L2 and that of ABCDE which now make such compounds a non-cyclic compound.  Finally, the generic formula (I) further teach ABCD ring can be an aromatic ring or a non-aromatic ring further reciting contrasting core structures defined by formula (I).  Taken as a whole, the examiner maintains that the compounds of formula (II) based on the recitation of the various attachment groups or lack thereof are directed to structures that do not share substantial structural features. Thus, when considering the different compounds encompassed by Formula (I), as recited in the instant claims, there does not appear to be any common structure related to their function that is being recited in the present claims.
	Applicants suggest that via the amendment, the claims have a substantial structural feature and belong to the same class and have a common use. This is not found persuasive since viewing the compounds as a whole they are classified different. For example when ring bearing variables B and C forms 
    PNG
    media_image1.png
    94
    203
    media_image1.png
    Greyscale
, the compounds are classified as substituted phthalazines, C07D 237/30. Conversely when ring bearing variables B and C forms 
    PNG
    media_image2.png
    97
    75
    media_image2.png
    Greyscale
 the compounds are classified as substituted pyridines, C07D 211/00+. Thus, clearly they are not in the same recognized class. Furthermore, there are no working examples of other fused compounds which would suggest that all Markush members would possess a common use (e.g. substituted benzo fused phthalazines). Thus the rejection is maintained.  The examiner recommends amending formula I to wherein the ring embracing A-E forms a 6-membered pyridazine-3(2H)-one group as in Applicant’s elected species.




Status of Rejections
35 USC § 112 (1st Paragraph)

The rejection of claims 23-24 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 9/16/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 6/17/2022, have been fully considered but are not found fully persuasive.
In reference to claim 23 having the limitation wherein the patients having neuropsychiatric disorders is not enabled based on the information described in the disclosure. The specification gives some in vitro test results on DAAO inhibitory effects of a limited number of preferable compounds; however there is no guidance regarding whether this information directly correlates to in vivo activity in a human patient having neuropsychiatric disorders generally as required in claim 23. There are no working examples in vivo involving any patient populations which may have neuropsychiatric disorders.
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   The examiner recommends that these claims are cancelled.


New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-26, 28, 29, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation wherein L2 is absent and Z is aryl fused with B=C affords compounds with improper valencies with respect to the nitrogen atom when ring comprising B=C is: 
    PNG
    media_image3.png
    108
    157
    media_image3.png
    Greyscale
. The nitrogen must contain more than three covalent bonds when it is fused which is improper. Thus, what are the metes and bounds of the resulting compounds then? Therefore the scope of the claim and claims dependent on it which do not rectify the issue are considered indefinite. Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 37, 40, and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 does not limit claim 22 with respect to variables X and Z being selected from “benzyl” since claim 22 does not set forth this requirement. Claims 40 and 42 have the limitation wherein variable L2 may be bonded to all positions on the 6-membered ring where claim 22 states it may be only positioned at variables B or C. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624